Phipps, Judge.
Jason Elder and Julius Moten were tried jointly and convicted of armed robbery of a Best Inns motel. In this appeal of their convictions, they challenge the sufficiency of the evidence to support the verdicts and the trial court’s admission of similar transaction evidence. We find the evidence sufficient and do not find evidentiary error. Therefore, we affirm.
*869On the evening of May 10, 1998, Katherine Taylor was working as night manager for a Best Inns motel in Dalton. She testified that at approximately 11:20 p.m., three black males in their late teens to early twenties came into the motel and took United States currency belonging to it. According to Taylor, one of the men held a gun to her head and demanded a key to the safe, as the other two men went into the back office and took the money from a desk drawer. Taylor gave the police descriptions of the robbers and of the clothing they wore.
Angela Godwin and Jodie Guffey were working at a Golden Gallon convenience store in Trenton on the evening of May 10, 1998. According to them, three young black males robbed the Golden Gallon approximately one hour after the Best Inns robbery. Guffey testified that one of the robbers put a gun to her head. Godwin testified that another robber took approximately $2,000 from the store’s safe.
In her statement to police, Guffey gave a description of the clothing worn by the robbers which matched that given by Taylor for the clothing worn by the robbers of the Best Inns motel. Items of clothing recovered near the scene of the Golden Gallon robbery were identified by Godwin as having been worn by the Golden Gallon robbers and by Taylor as having been worn by the Best Inns robbers. Moreover, at trial, Taylor viewed a videotape which had captured the Golden Gallon robbery and testified that she was “absolutely certain” that the three robbers who appeared in that videotape were the same men who had robbed her. At a pretrial hearing in the Golden Gallon case and in the trial of this case, Taylor positively identified Elder and Moten as two of the Best Inns robbers. In pretrial identification procedures and at the trial below, Godwin and Guffey also identified Elder and Moten as two of the Golden Gallon robbers.
1. Elder’s and Moten’s contention that the evidence was insufficient to support the verdict is based primarily on a challenge to the credibility of the eyewitnesses’ identification of them. “When an eyewitness identifies a defendant, the eyewitness’ credibility is a matter for the jury to decide, not this court.”1 Viewed in a light most favorable to support the verdict, the evidence authorized a rational trier of fact to find Elder and Moten guilty of the crime charged beyond a reasonable doubt.2
2. Evidence of the Golden Gallon robbery was properly admitted to show identity and course of conduct.3

Judgment affirmed.


Smith, P. J., and Barnes, J., concur.

*870Decided June 5, 2001.
Michael A. Corbin, for appellants.
Kermit N. McManus, District Attorney, Mark P. Higgins, Jr., Assistant District Attorney, for appellee.

 Thomas v. State, 247 Ga. App. 798, 800 (2) (545 SE2d 354) (2001).


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 See Williams v. State, 261 Ga. 640, 641 (2) (409 SE2d 649) (1991); Collins v. State, 273 Ga. 93, 94 (2) (538 SE2d 47) (2000).